 Case 20-42492              Doc 335     Filed 06/26/21 Entered 06/26/21 22:05:16   Desc Main
                                         Document     Page 1 of 4


 Michael D. Warner (TX Bar No. 00792304)
 Robert J. Feinstein (admitted pro hac vice)
 Ayala Hassell (TX Bar No. 01009800)
 Steven W. Golden (TX Bar No. 24099681)
 PACHULSKI STANG ZIEHL & JONES LLP
 440 Louisiana Street, Suite 900
 Houston, TX 77002
 Telephone: (713) 691-9385
 mwarner@pszjlaw.com
 rfeinstein@pszjlaw.com
 ahassell@pszjlaw.com
 sgolden@pszjlaw.com

Counsel for the Official Committee
of Unsecured Creditors

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 In re:                                            § Chapter 11
                                                   §
 SPHERATURE INVESTMENTS LLC,                       § Case No.: 20-42492
 et al.,                                           §
                                                   §
                             Debtors.              § Jointly Administered

        COMMITTEE’S JOINDER TO DEBTORS’ OBJECTION TO MOTION OF
        MELODY YIRU FOR LIMITED RELIEF FROM THE AUTOMATIC STAY
         PURSUANT TO 11 U.S.C. § 362(d) TO FILE HER MOTION FOR CLASS
          CERTIFICATION IN THE DISTRICT COURT AND TO CONFIRM NO
          AUTOMATIC STAY APPLIES TO THE NON-DEBTOR PARTIES, OR
         IN THE ALTERNATIVE, FOR AN ORDER APPLYING FED. R. BANKR.
            PROC. 7023, PURSUANT TO FED. R. BANKR. PROC. 9014(c) TO
                 PERMIT THE FILING OF A MOTION FOR CLASS
              CERTIFICATION IN THIS COURT AND RELATED RELIEF


          The Official Committee of Unsecured Creditors (the “Committee”) in the above-captioned

jointly administered Chapter 11 Cases, does hereby file this Joinder (the “Joinder”) to Debtors’

Objection to Motion Of Melody Yiru For Limited Relief from the Automatic Stay Pursuant to 11

U.S.C. § 362(d) to File Her Motion for Class Certification in the District Court and to Confirm

No Automatic Stay Applies to the Non-Debtor Parties, or in the Alternative, for an Order Applying

Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr. Proc. 9014(c) to Permit the Filing of a


DOCS_NY:43522.2 80687/001
 Case 20-42492              Doc 335   Filed 06/26/21 Entered 06/26/21 22:05:16        Desc Main
                                       Document     Page 2 of 4



Motion for Class Certification in This Court and Related Relief (the “Debtors’ Objection”) [Docket

No. 334], based upon the following:

                                      I. FACTUAL BACKGROUND

        1.       On December 21, 2020 (the “Petition Date”), the Debtors filed a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code. No trustee or examiner has been

appointed in these cases, and the Debtors remain in control of their assets and estate as debtors in

possession. On January 22, 2021, the Committee was appointed in these cases.

        2.       On March 19, 2021, Melody Yiru filed the Motion Of Melody Yiru For Limited

Relief from the Automatic Stay Pursuant to 11 U.S.C. § 362(d) to File Her Motion for Class

Certification in the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor

Parties, or in the Alternative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed.

R. Bankr. Proc. 9014(c) to Permit the Filing of a Motion for Class Certification in This Court and

Related Relief [Docket No. 189] (the “Motion”) with the Court.

                               II. JOINDER IN DEBTORS’ OBJECTION

        3.       To avoid repetitive filings and conserve estate resources, the Committee hereby

joins in and adopts the Debtors’ Objection and, accordingly, respectfully requests that the Court

deny the Motion. As discussed in the Debtors’ Objection, Federal Rule 23’s operation in contested

matters follows a two-step process. First, should a bankruptcy court exercise its discretion under

Bankruptcy Rule 9014(c) to apply Bankruptcy Rule 7023 (and thus Federal Rule 23)? Second, if

the bankruptcy court determines to exercise such discretion, are the requirements for class

certification under Federal Rule 23 met? See generally In re Vanguard Nat. Res., LLC, 2017

Bankr. LEXIS 3978, at *12 (Bankr. S.D. Tex. Nov. 20, 2017) (discussing the “the two-step process

set forth in TWL Corp. for Rule 23’s operation in contested matters”).



DOCS_NY:43522.2 80687/001
    Case 20-42492           Doc 335    Filed 06/26/21 Entered 06/26/21 22:05:16                    Desc Main
                                        Document     Page 3 of 4



        4.       On its face, the Motion only requests relief from the Court with respect to the first

step of the TWL Corp. two-step determination. However, none of the considerations relevant to

the Court’s purely discretionary decision with respect to applying Federal Rule 23 weigh in favor

of granting the Motion. “In considering whether to apply Rule 23 in the first instance the court

will consider a variety of factors relating to the bankruptcy case. These include: (1) whether the

class was certified pre-petition, (2) whether the members of the putative class received notice of

the bar date, and (3) whether class certification will adversely affect the administration of the case,

especially if the proposed litigation would cause undue delay. The court also may consider the

benefits and costs of class litigation to the estate.” Teta v. Chow (In re TWL Corp.), 712 F.3d 886,

893 (5th Cir. 2013) (cleaned up). Here, as set forth in the Debtors’ Objection, Ms. Yiru’s proposed

class was not certified prepetition, the members of the putative class have or will receive notice of

the bar date, and class certification will cause undue delay and the costs will outweigh the benefits.

        5.       Moreover, even if the Court were to grant the Motion and apply Federal Rule 23,

Ms. Yiru will not be successful in obtaining class certification. For instance, Ms. Yiru, who was

only a sales representative for the Debtors for two years over four years ago, is not an adequate

representative for the entire putative class, which includes current representatives.1 A class

representative’s interests must be “coextensive with those of the class.” Sanchez v. Bank of S.

Tex., 494 F.Supp.3d 421, 442 (S.D. Tex. 2020) (internal quotation omitted). But Ms. Yiru’s

interests, as a former representative, clearly diverge from those of current representatives, who

earn a living through the Debtors.




1
 “[A] plaintiff's request for class certification must fail if any one of Rule 23's requirements is not met.” TWL
Corp., 712 F.3d at 894 (quoting Vizena v. Union Pac. R.R. Co., 360 F.3d 496, 503 n.1 (5th Cir. 2004) (per curiam)).
The Committee reserves all rights to make further arguments with respect to Federal Rule 23 should the Court
determine it should be applied.


DOCS_NY:43522.2 80687/001
 Case 20-42492              Doc 335   Filed 06/26/21 Entered 06/26/21 22:05:16         Desc Main
                                       Document     Page 4 of 4



        6.       The Committee reserves the right to, inter alia, modify the relief sought in this

Joinder and reserves its rights to amend, modify, or supplement this Joinder and any of the

arguments and concerns raised herein, including at any hearing with respect to the Motion.

Dated: June 26, 2021                           Respectfully submitted,

                                               /s/ Michael D. Warner
                                               Michael D. Warner (TX Bar No. 00792304)
                                               Ayala Hassell (TX Bar No. 01009800)
                                               Steven W. Golden (TX Bar No. 24099681)
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               440 Louisiana Street, Suite 900
                                               Houston, TX 77002
                                               Telephone: (713) 691-9385
                                               Email: mwarner@pszjlaw.com
                                               Email: ahassell@pszjlaw.com
                                               Email: sgolden@pszjlaw.com

                                               -and-

                                               Robert J. Feinstein, Esq. (Admitted Pro Hac Vice)
                                               PACHULSKI STANG ZIEHL & JONES LLP
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Email: rfeinstein@pszjlaw.com

                                               Counsel for the Official Committee of Unsecured
                                               Creditors




                                      CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June, 2021, a true and correct copy of the above and
foregoing has been served on all parties that are registered to receive electronic transmission
through this Court’s CM/ECF filing system in these cases.

                                                              /s/ Michael D. Warner
                                                              Michael D. Warner




DOCS_NY:43522.2 80687/001
